Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2017/0121641, already cited in IDS dated 08/17/2021).
	Regrading claims 1-4 and 8-9, Smith teaches a natural soap cleaning composition comprising at least one saponified natural fatty acid and a natural anti-redeposition agent, wherein the natural soap cleaning composition contains no manmade detergent (see claim 1), wherein the natural soap cleaning composition is in the form of a tablet (which also reads on “bar”) (see claim 6), wherein the natural fatty acid is selected from the group consisting of Butyric (C4) Fatty Acid, Caproic (C6)Fatty Acid, Caprylic (C8) Fatty Acid, Capric (C10) Fatty Acid, Lauric (C12) Fatty Acid, Myristic (C14) Fatty Acid,  Palmitic (C16) Fatty Acid, Stearic (C18) Fatty Acid, Oleic (C18:1) Fatty Acid, Ricinoleic {C18:1 (OH)} Fatty Acid, Behenic (C22) Fatty Acid, Eurucic (C22:1) Fatty Acid, and combinations thereof (see claim 4; Table 1 on page 2), and wherein the natural fatty acid is neutralized with sodium hydroxide (see claims 6), hence, resulting in sodium soaps of the above fatty acids. The saponified natural fatty acid soaps above are foaming water soluble natural soaps that are mild to the skin, have excellent color, clarity/appearance, and odor; and they are particularly suited for laundry care applications and they can also be used in the cleaning of various types of surfaces in the home, office, and industrial settings (see paragraph [0011]).  In Example 3, Sample 8, Smith teaches a laundry soap tablet/puck (i.e., bar) which comprises 60 wt% palmitic fatty acid, 15 wt% stearic fatty acid, 24 wt% sodium hydroxide, Q.S. water and Q.S. citric acid (see paragraph [0033] and Table In re Mochel, 470 F 2d 638, 176 USPQ 194 (CCPA 1974). In Example 3, Sample 3, Smith teaches 7 to 15 wt% capric fatty acid and 24 wt% sodium hydroxide;  and in Sample 14, Smith teaches 10 wt% ricinoleic fatty acid, and  24 wt% sodium hydroxide (see Table 6, pages 5-6). Smith also teaches that the laundry tablet may further optionally comprise from 5% to 20% by weight of the laundry tablet of an effervescent additive composition (see paragraph [0013]), from 0.1 to 30% by total weight of anti-redeposition agents  and/or alkaline builders (see paragraph [0017], Table 2), from about 0.01% to about 5% by weight of enzymes (see paragraph [0018]), and from about 0.01% to about 90% or from about 10% to about 30% by weight of the total composition of other adjuncts such as binders, suds suppressors, etc. (see paragraph {0019]). Smith, however, fails to specifically disclose the soap composition or laundry tablet (i.e., bar) comprising 45 to 85 weight% total amount of soap, the composition  comprising 1 to 40% of C8 to C12 fatty acid soap by weight of the composition, 1 to 12% of ricinoleate soap by weight of the composition and  40 to 72% total amount of stearate and palmitate soap by weight of the composition, as recited in claim 1. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated sodium caprate and sodium ricinoleate in their optimum proportions, say, into the laundry soap tablet/puck (i.e., bar) in Example 3, Sample 8 which comprises mainly sodium palmitate and sodium stearate because Smith teaches prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references are considered cumulative to or less material than those discussed above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





                                                                                      /LORNA M DOUYON/                                                                                      Primary Examiner, Art Unit 1761